Exhibit 10.1

 

MEMORANDUM OF AGREEMENT

 

Between Michael A. Maglioli and Friendly Ice Cream Corporation

 

This acknowledges and documents our mutual agreement concerning your separation
from Friendly Ice Cream Corporation (“Friendly’s”) effective March 25, 2004
(“Separation Date”).  This letter will confirm various matters concerning your
separation from employment so that no misunderstanding exists between you and
Friendly’s.

 

SALARY CONTINUATION

 

Friendly’s will continue to pay you semimonthly for two (2) years after your
Separation Date (“Salary Continuation Period”), at your current base rate of
pay, including executive match.  The salary you receive will be subject to
appropriate statutory deductions and such other deductions normally made for
employees of Friendly’s.  In addition, any financial obligation you have to
Friendly’s will be deducted.

 

From time to time after your separation, but during your Salary Continuation
Period, you may be contacted with questions relating to matters you have been
involved with (including litigation) while employed by Friendly’s.  You agree to
provide your complete cooperation and make all pertinent information regarding
these matters available upon request, as well as be personally available, at
mutually convenient times, on an as-needed basis.

 

BENEFIT/RETIREMENT PLANS

 

You will be eligible to participate in the short-term disability, accidental
death and dismemberment, long-term disability, pension plan, Restricted Stock
Plan, Stock Option Plans and such other benefit plans in which you may currently
be enrolled only through your Separation Date, and under the terms and
conditions of these plans; provided however, that as part of this Agreement, and
in consideration of all of its terms and conditions, management will recommend
to the Board of Directors to immediately vest the balance of your unvested
shares (1,943) in the Restricted Stock program.  (As in the past you will be
expected to pay the taxes on this stock when it vests.)  In addition management
will recommend to the Board of Directors to immediately vest, 12,177 of your
stock options.  In accordance with the terms of the Stock Option Plans you will
have 3 months to exercise these options, unless you retire, in which case you
will have 36 months to exercise the options.  Vesting of stock and options are
effective on your Separation Date.

 

Your group medical/dental insurance ends on your last day of active work. 
Unless you retire, to continue medical/dental coverage beyond your Separation
Date, you must complete a continuation of coverage (COBRA) application, which
will be provided to you.  It is your responsibility to make all payments to the
COBRA carrier.  If you elect COBRA, Friendly’s will issue a check or checks to
you in order for you to pay for coverage for six (6) months.   If you elect to
retire, Friendly’s will pay for six (6) months of Retiree Medical

 

You will be paid the sum of $33,667, which represents a one-third portion (at
100%) of the Performance Unit Award Target of $101,000 under the 2003-2005
Incentive Plan

 

Additional information about the effect of your separation on your benefits is
contained in the Separation Information document provided to you.

 

--------------------------------------------------------------------------------


 

MISCELLANEOUS

 

a) You will be reimbursed for the price of your wife’s airplane ticket to
Orlando in April upon submission of the ticket.

b) You will be paid for four (4) weeks vacation

 

INTERFERENCE AND SOLICITATION

 

You agree that during the salary continuation period, you shall not, without the
express written consent of Friendly’s:

 

a) impair or attempt to impair the relationship, contractual or otherwise,
between Friendly’s or any of its restaurants and any person who is a supplier,
guest or client of Friendly’s or any of its restaurants; and

b) directly or indirectly solicit or attempt to solicit for employment any
employee of Friendly’s.

 

OUTPLACEMENT

 

To assist you in securing a new position, Friendly’s has engaged the services of
the nationally recognized outplacement firm of Lee Hecht Harrison, Inc. for a
period of one year.  They will provide the following services at any of their
offices:

 

1.             Assistance with your skills analysis and preparation of your
resume;

2.             Training which covers critical job search techniques and
interviewing skills; and

3.             Individualized counseling.

 

You may utilize the services of another outplacement provider if you wish;
however, the cost of the services may not exceed the cost of Lee Hecht
Harrison’s services.  Payment will be made directly to the organization by
Friendly’s, or reimbursement will be made to you upon presentation of an invoice
indicating that you have already paid it.

 

Friendly’s will also provide up to 3 sessions of executive coaching to you
through Woodstone Consulting.

 


COMPANY VEHICLE

 

You may continue to utilize your company vehicle (personal miles) until March
22, 2006, at which time it must be returned to Friendly’s at a mutually
convenient time and place.  You will be given the opportunity to purchase your
company vehicle at the current market value from Merchants Leasing Co.  You
should contact Sue Frasier or Donna Sarette at Merchants Leasing directly
(800/288-6999, extension 249) for the exact price if you are interested in
pursuing this.

 

2

--------------------------------------------------------------------------------


 

LIFE INSURANCE

 

The life insurance coverage that has been provided to you through Pacific Mutual
Life Insurance Company is unaffected by your leaving employment because it is
your own personal policy.  Payments by Friendly’s on your behalf will cease as
of your Separation Date.  Questions about coverage thereafter or about other
matters related to this policy should be referred to Ms. Karen Socola of the
AYCO Corporation at (518) 373-7725.  Friendly’s will pay for the cost of
customary meetings with an AYCO representative for the sole purpose of
concluding your financial planning services with AYCO, including the preparation
of your 2004 individual tax return, up through April, 2005, after which
Friendly’s will no longer pay for any further AYCO advisory services on your
behalf.

 

COVENANTS

 

In consideration of the terms set forth in this letter, you agree to the
following:

 

1.             You will forever refrain from disclosing or confirming, either
directly or indirectly, any information concerning insurance, loss claims, loss
payments, safety and health conditions, financial condition, strategic planning
or other confidential or non-public information relating to Friendly’s or its
subsidiaries, divisions, parents and affiliates, and any of their agents,
employees, directors and officers which you learned or became aware of since the
inception of your employment with Friendly’s except for information which is
generally known by the public, without Friendly’s prior written consent.

 

2.             You will turn over to your supervisor all originals and copies of
any documents, manuals, plans, equipment, business papers, computer diskettes
(or copies of same) or other materials relating to Friendly’s and its
subsidiaries, divisions, parents and affiliates, their agents, employees,
directors and officers which are in your control or possession within seven days
of the execution of this Agreement.

 

3.             You, on behalf of yourself, your spouse, heirs, agents,
attorneys, representatives and assigns, hereby release and discharge forever all
claims and causes of action of every name and nature that have arisen or might
have arisen at any time up to and including the date on which you sign this
Agreement (whether known or unknown, accrued, contingent, or liquidated) that
you now have or may have against Friendly’s, any of its subsidiaries, divisions,
parents and affiliates, or any of the aforementioned entities’ agents,
employees, directors, and officers, including but not limited to, any claims
relating to your employment with Friendly’s and the termination thereof; any
claims based on statute, regulation, ordinance, contract or tort; any claims
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), or any other federal, state, or local law relating to employment
discrimination, harassment, or retaliation; any claims relating to wages,
compensation, or benefits; and any related claims for attorney’s fees.

 

4.             You agree not to appeal to arbitration or file a lawsuit in any
court of the United States or any State thereof concerning any matter released
in this Agreement.  Nothing in this Agreement shall be interpreted to prohibit
you from filing an age discrimination claim with any anti-discrimination agency,
or from participating in an age discrimination investigation or

 

3

--------------------------------------------------------------------------------


 

proceeding conducted by any such agency.  However, by signing this Agreement,
you acknowledge that you are waiving your right to money damages and any other
relief should any agency pursue claims on your behalf arising out of or relating
to your employment with and/or separation from Friendly’s.

 

5.             The parties agree to forever refrain from taking any action or
making any statement which brings discredit upon or disparages the other party
(including, with respect to Friendly’s, its services or products, or any of its
directors, officers, employees, or agents).

 

6.             Friendly’s will provide inquiring outplacement agencies,
recruiters, or prospective employers with only your start date, end date, and
positions held during your employment with Friendly’s.

 

7.             Friendly’s shall not contest any claims made by you for
unemployment benefits administered by any governmental agency.

 

8.             If you breach any of the terms of this Agreement, Friendly’s may
be entitled to recover from you all costs, fees, and expenses (including
attorney’s fees) as may be awarded by a court of competent jurisdiction under
applicable law and will be entitled to set off what it has paid you under this
Agreement.

 

 

ENTIRE AGREEMENT

 

This is the entire agreement between us and any prior agreements or
understandings, whether oral or written, are entirely superseded by this
Agreement.  We each have voluntarily accepted the terms as sufficient without
reservation.  This Agreement may only be modified by a written agreement signed
by you and an officer of Friendly’s.

 

Should any provision of this Agreement be declared or determined by any court to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal part, term or provision shall be
deemed not to be a part of this Agreement.

 

Pursuant to its obligations under the ADEA, Friendly’s advises you to consult
with an attorney prior to executing this agreement.  You have 21 days from the
date of receipt of this document in which to consider this agreement.  In
addition, you may revoke this agreement for seven days following its execution,
but only by delivering a written revocation notice to Garrett Ulrich.  This
agreement shall not become effective or enforceable until the seven-day
revocation period has expired.

 

By signing this Agreement, you acknowledge that you have read and fully
understand all of its provisions and that you are signing it voluntarily.  You
also acknowledge that you are not relying on any representations by any
representative of Friendly’s concerning the meaning of any aspect of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

Each party hereto agrees that they are fully authorized and have all of the
requisite right, power, and authority to enter into this Agreement, which is
fully binding upon and enforceable against the respective parties hereto in
accordance with its terms.

 

This Agreement is made and entered into in the Commonwealth of Massachusetts and
shall in all respects be interpreted, enforced, and governed by the laws of the
Commonwealth of Massachusetts.

 

If the above is in agreement with your understanding, please sign and keep one
copy of this document for your records and return one copy to me.

 

 

 

 

By:

/s/    Garrett J. Ulrich

 

 

 

 

 

Garrett J. Ulrich

 

 

 

 

Vice President, Human Resources

 

ACCEPTED AND AGREED TO AS OF THIS 29th DAY OF MARCH, 2004.

 

 

 

By:

       /s/ Michael A. Maglioli

 

 

 

 

Michael A. Maglioli

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------